Citation Nr: 9916746	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-08 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for deflection of the 
nasal septum with difficulty breathing.

3.  Entitlement to service connection for a left wrist 
disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Lincoln, Nebraska, 
which denied the benefits sought on appeal.  The veteran had 
active military service from January 1956 to September 1957. 

In his December 1998 correspondence, the veteran raised the 
additional issue of entitlement to service connection for 
hearing loss.  That issue has not been developed or certified 
for appeal.  See 38 U.S.C.A.§ 7105 (West 1991).  Nor is it 
"inextricably intertwined" with the issues now on appeal.  
See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991).  
Accordingly, it is referred to the RO for all action deemed 
necessary.


REMAND

The record contains evidence that on or about January 1998 
the veteran submitted a request for a personal hearing at a 
local RO.  As a result, such hearing was scheduled for 
February 5, 1998.  However, the Board notes that the record 
is devoid of either evidence that such a hearing in fact took 
place as scheduled, or conversely,  evidence indicating that 
the veteran canceled the hearing.  Accordingly, this case is 
REMANDED to the RO for the following action:

1.  If the February 5, 1998 personal 
hearing at the RO took place as 
scheduled, the RO should include in the 
claims file a copy of the hearing 
transcript.  Conversely, if the veteran 
failed to report for the hearing, the RO 
should indicate as much.  Finally, if 
the RO is unable to determine whether 
the personal hearing was conducted, the 
veteran should be scheduled for a 
personal hearing at the RO as soon as is 
practicable.  If the veteran's response 
is in the negative, the record should be 
documented accordingly. 

Upon completion of the requested development, and according 
to established appellate procedures, the case should then be 
returned to the Board for further consideration.  By this 
action, the Board intimates no opinion as to the ultimate  
determination warranted in this case. No action is required 
of the appellant until he receives further notice.


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










